Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes – concepts performed in the human mind and mathematical concepts – mathematical calculations. 
Regarding claim 1, with the exception of the recitation of the limitation ‘one or more processors; non-transitory computer-readable media storing computer-executable instruction….cause the one or more processors to perform; from one or more computing devices’, the claim recites limitations that can be performed in the human mind. A human can ‘receive an event log associated with an error event, the event log including data logged in response to the error event triggered on an application’. A human can ‘identify, based at least in part on the event log, a defect and corresponding defect information’. A human can ‘determine, by inputting the defect information into one or more correlation models, the defect correlates to a resolved defect identified in a defects database’. A human can ‘identify a correlated solution from the resolved defect indicated in the defects database’. A human can ‘generate a defect ticket for the defect including the defect information and indicating the correlated solution’. A human can ‘store the defect ticket in the defects database’.


Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional element ‘one or more processors; computer-readable media storing computer-executable instruction….cause the one or more processors to perform; from one or more computing devices’ is directed to a generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)).

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element ‘storing the defect ticket in the defects data’ do not provide significantly more than the recited judicial exception because the additional elements are merely adding insignificant extra-solution activity to the judicial exception because storing the defect ticket does not add a meaningful limitation to the process of processing an event log in order to determine a solution (MPEP 2106.05(g)).

As for the limitations recited in claims 2-8, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Regarding claim 9, with the exception of the recitation of the limitation ‘by one or more processors’, the claim recites limitations that can be performed in the human mind. A human can ‘train a correlation model with training data to correlate input data to identified defects and to output associated confidence scores’. A human can ‘Lee& Hayes33 Docket No. S369-0150-NP1receive an event log associated with an error event, the event log including data logged in response to the error event, and the error event being detected on an application’. A human can ‘identify, based at least in part on the event log, a defect and corresponding defect information’. A human can ‘determine, by inputting the defect information into the correlation model, the defect correlates to an identified defect from a defects database’. A human can ‘generating a confidence score associated with the defect correlating to the identified defect’. A human can ‘determining the confidence score is above a threshold’. A human can ‘generating a defect ticket for the defect and indicating the identified defect’.

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional element ‘by one or more processors’ is directed to a generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)).

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element ‘training a correlation model with training data to correlate input data to identified defects and to output associated confidence scores…determining, by inputting the defect information into the correlation model, the defect correlates to an identified defect from a defects database’ do not provide significantly more than the recited judicial exception because the additional elements are merely generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(g)).

As for the limitations recited in claims 10-15, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Regarding claim 16, with the exception of the recitation of the limitation ‘by one or more processors’, the claim recites limitations that can be performed in the human mind. A human can ‘creating training data by identifying sample data from a defects database’. A human can ‘train a machine learning (ML) model with the training data to correlate input to identified defects’. A human can ‘receive an event log’. A human can ‘determine, using the ML model, a defect associated with the event log correlates to an identified defect from the defects database’. A human can ‘generate a defect ticket for the defect with information including a solution of the identified defect indicated in the defects database’. A human can ‘receive review results for applying the solution as a fix for the defect’. A human can ‘create new training data including the defect ticket labeled with the review results’. A human can ‘train a second ML model with the new training data’.

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional element ‘by one or more processors’ is directed to a generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)).

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element ‘training a machine learning (ML) model with the training data to correlate input to identified defects…determining, using the ML model, a defect associated with the event log correlates to an identified defect from the defects database’ do not provide significantly more than the recited judicial exception because the additional elements are merely generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(g)).

As for the limitations recited in claims 17-20, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) are rejected under 35 U.S.C. 103 as being unpatentable over Sachan et al. (USPN 20200293946A1) in view of Ramakrishna et al. (USPN 20180121808A1) in further view of Balgeman et al. (USPN 5446880A).

As per claim 1, Sachan et al. discloses a system comprising: one or more processors (paragraph 0040 – hardware processor); and a non-transitory computer-readable media storing computer-executable instructions (paragraph 0038 – processor executable instructions stored on a non-transitory machine-readable storage medium) that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving, from one or more computing devices, an event log associated with an error event, the event log including data logged in response to the error event triggered on an application (paragraph 0040 – analyze an issue associated with operation of an application and paragraph 0042 – determine whether the issue includes a potential to turn into an incident); 
identifying, based at least in part on the event log, a defect and corresponding defect information (paragraph 0117 – each time an incident is created by the issue analyzer this information may be stored in a relational database and information related to an incident, such as, description and other technical details may be stored in the relational database); 
determining, by inputting the defect information into one or more correlation models, the defect correlates to a resolved defect identified in a defects database (paragraph 0034 – machine learning based automated incident resolution model predicts that the information supplied to it is a potential candidate of turning into an incident, a determination may be made as to whether automated resolution has been configured to resolve this scenario and this determination may be made on the basis of incidents whose resolution steps (e.g., extensive configuration based solution mapping based on the incident number and incident description) are known and paragraph 0117 – each time an incident is created by the issue analyzer this information may be stored in a relational database and information related to an incident, such as, description and other technical details may be stored in the relational database).
Sachan et al. discloses generating a defect ticket for the defect including the defect information in paragraph 0023 - If the incident is actionable, a machine learning based incident ticket creation and routing model may be used to generate an incident ticket associated with the incident, and determine support personnel selected from a plurality of support personnel to resolve the incident ticket. Recommendations that include an incident nature recommendation, an incident resolution recommendation, and an incident knowledge base article recommendation may be generated for the selected support personnel; storing the defect ticket in the defects database in paragraph 0117 – each time an incident is created by the issue analyzer this information may be stored in a relational database and information related to an incident, such as, description and other technical details may be stored in the relational database. 

Sachan fails to explicitly state identifying a correlated solution from the resolved defect indicated in the defects database.
Sachan does disclose in paragraph 0034 – machine learning based automated incident resolution model predicts that the information supplied to it is a potential candidate of turning into an incident, a determination may be made as to whether automated resolution has been configured to resolve this scenario and this determination may be made on the basis of incidents whose resolution steps (e.g., extensive configuration based solution mapping based on the incident number and incident description and paragraph 0041 – the automated incident resolver implemented automated resolution by way of the machine learning based automated incident resolution model and paragraph 0141 – is an image of display data to shows an incident resolution recommendation that includes the resolution and paragraph 0117 – each time an incident is created by the issue analyzer this information may be stored in a relational database and information related to an incident, such as, description and other technical details may be stored in the relational database.
Ramakrishna et al. discloses identifying a correlated solution from the resolved defect indicated in the defects database in paragraph 0040 - The server predicts a corrective action using the one or more reported symptoms as input to a machine learning model. The machine learning model is trained using a history of observed symptoms in the network, a history of corrective actions initiated via chatbot sessions and associated with the observed symptoms, and a history of feedback regarding the corrective actions received via the chatbot sessions. The server provides the predicted corrective action to the user interface via the particular chatbot session as a suggested corrective action, in response to the received triage request.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the machine learning model predicting the corrective action taken from previous reported symptoms with associated corrective action of Ramakriskna in the automated incident resolution model resolving incidents by the automated incident resolver of Sachan. A person of ordinary skill in the art would have been motivated to make the modification because the corrective actions are based upon similar symptoms/solutions previously experienced as disclosed in paragraph 0063.
Sachan et al. and Ramakriskna et al. fail to explicitly state generating a defect ticket indicating the correlated solution.
Sachan does disclose in paragraph 0034 – machine learning based automated incident resolution model predicts that the information supplied to it is a potential candidate of turning into an incident, a determination may be made as to whether automated resolution has been configured to resolve this scenario and this determination may be made on the basis of incidents whose resolution steps (e.g., extensive configuration based solution mapping based on the incident number and incident description and paragraph 0041 – the automated incident resolver implemented automated resolution by way of the machine learning based automated incident resolution model and paragraph 0141 – is an image of display data to shows an incident resolution recommendation that includes the resolution.
Balgeman et al. discloses generating a defect ticket for the defect indicating the correlated solution in column 7, lines 17-30,42-46 – the ticket is updated with the solution to the problem. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ticket with a correlated solution of Balgeman in the incident ticket having various information stored in a relational database of Sachan. A person of ordinary skill in the art would have been motivated to make the modification because updating a ticket with solution information once the issue is resolved allows for the ticket to be closed as indicated in column 7, lines 19-23.


As per claim 2, Sachan et al. discloses the defect information including one or more of: an error type – paragraph 0196 – issue type, an error message, a sequence log, a response time of a request, a sequence code, a stack trace, an exposed endpoint, an application identifier, a stage of development cycle, and a severity level – paragraph 0024,0196 – severity of an incident.

As per claim 3, Sachan et al. discloses the operations further comprising: generating a task to request review of the defect ticket in paragraph 0141 – proactive Bot collecting feedback data from a user; generating a notification for the task paragraph 0036 – proactive Bot may post associated data to individual users; publishing the notification to a subscriber of events associated with the application paragraphs 0036,0139 – proactive Bot may post associated data to individual users and whether they are configured to receive the information; and sending the notification to a device associated with the subscriber paragraph 0137 – channels used to communicate information to a particular person.

As per claim 6, Sachan et al. discloses the operations further comprising: receiving a query indicating one of an error type or an error message; and retrieving, from the defects database, one or more solutions associated with the query in paragraph 0196 – issue type.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sachan et al. (USPN 20200293946A1) in view of Ramakrishna et al. (USPN 20180121808A1) in view of Balgeman et al. (USPN 5446880A) in further view of Cai et al. (USPN 20190347282A1).

As per claim 4, Sachan et al. does discloses generating a confidence score associated with the defect correlating to the resolved defect in paragraph 0049 – matching the incident with historical incidents with high confidence scores.
Sachan et al. fails to explicitly state wherein determining the defect correlates to the resolved defect includes: determining the confidence score is above a threshold.
	Sachan et al. does disclose matching the incident with historical incidents with high confidence scores in paragraph 0049.
	Cai et al. discloses wherein determining the defect correlates to the resolved defect includes: determining the confidence score is above a threshold in paragraph 0096 – similar problems having solution with confidence scores above a pre-defined threshold.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the confidence scores above a pre-defined threshold of Cai et al. in the high confidence scores of Sachan et al. A person of ordinary skill in the art would have been motivated to make the modification because a high confidence score above a threshold indicates similar problems with the better solutions as indicated in paragraph 0096.

Response to Arguments
The 101 rejection concerning the computer-readable media limitation has been overcome by the amending of claim 1; therefore, the 101 rejection has been overcome.
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. Concerning Applicant’s arguments of the limitations reciting ‘training a correlation model with training data’ and ‘training a machine learning model with the training data’, although these limitations are in claims 9 and 16 the trained correlation model and machine learning model are used to correlate an identified defect with a defect in a defects database. Then a defect ticket is generated and it is disclosed in paragraph 0058 that a user can create tickets to document errors and/or solutions. Therefore, the information determined by the correlation model and machine learning model can be used by a user to create a defect ticket, which is why the 101 rejection still stands.
Concerning Applicant’s arguments of the claims reciting significantly more than the alleged abstract idea, please see the above response.
Concerning Applicant’s arguments on page 14 of Balgeman failing to teach or suggest ‘identifying a correlated solution from the resolved defect indicated in the defects database and generating a defect ticket for the defect including the defect information and indicating the correlated solution’, Ramakrishna was used to reject the ‘identifying’ limitation and it is disclosed in the rejection above in paragraph 0040. Please see the rejection was further details. Balgeman was used to reject the ‘generating’ limitation as indicated in column 7, lines 17-30,42-46, as indicated in the above rejection. The trouble ticket contains the documentation of the problem and solution. Also, the ‘determining, by inputting the defect information’ is disclosed in Sachan in paragraphs 0034,0117 as indicated in the above prior art rejection.

Conclusion
	No prior art rejection was given for claims 5,7,8, which are dependent upon a prior art rejected base claim.
	No prior art rejection was given for claims 9-15 because of the following limitations: ‘training a correlation model with training data to correlate input data to identified defects and to output associated confidence scores; Lee& Hayes33 Docket No. S369-0150-NP1and generating a defect ticket for the defect and indicating the identified defect’. Prior art could not be found or no reason to combine to reject these limitations. The closest prior art is Sachan et al. (USPN 20200293946A1).
	No prior art rejection was given for claims 16-20 because of the following limitations: ‘creating training data by identifying sample data from a defects database; training a machine learning (ML) model with the training data to correlate input to identified defects; creating new training data including the defect ticket labeled with the review results; and training a second ML model with the new training data.’ Prior art could not be found or no reason to combine to reject these limitations. The closest prior art is Sachan et al. (USPN 20200293946A1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113